Citation Nr: 0429447	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served from August 1948 to August 1956, and from 
September 1956 to September 1968.  

This matter arose on appeal from an April 2003 rating 
decision issued by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran requested a 
hearing before the Decision Review Officer, which was 
conducted in January 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he currently has bilateral hearing 
loss which is related to his service.  The veteran reports 
that during his first four years in service, he served as a 
tank mechanic and worked in the artillery, where he was 
exposed to noise from large engines on a daily basis and 
gunfire, daily, for two to three weeks once a year.  The 
veteran stated that he often could not hear well for days 
after the gunfire exposures. 

During his second period of service, the veteran asserts that 
he was an aircraft mechanic conducting daily maintenance on 
five large H37 aircraft, with twin R2800 engines.  He was 
also on flight duty during this period and flew on a regular 
basis.  The veteran described having problems with his 
hearing soon after his discharge from service.  The veteran's 
DD forms 214 confirm that the veteran was an aircraft 
mechanic.

The record indicates that the veteran presented in March 2002 
at a VA medical center (VAMC) complaining of poor hearing and 
requesting hearing aids for both the left and right ears.  
The examiner noted that an audiological examination would be 
conducted.  No audiological examination is of record.  The 
examiner, however, diagnosed the veteran with bilateral 
sensorineural hearing loss.  The current record is inadequate 
for the purpose of confirming the hearing loss and the 
etiology is such exists.  Furthermore, the service records 
were pertinent for a 30 decibel threshold at 4000 Hertz in 
July 1962 and July 1963 and a 25 decibel threshold at 4000 
Hertz in March 1967. 

Although the veteran did not have a hearing loss disability 
meeting the standards set forth in 38 C.F.R. § 3.385 upon 
discharge from service, service connection could still be 
granted after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  The Board 
notes that in order to make such a determination, the 
audiological examination referred to in the March 2002 VAMC 
report is needed.  A determination as to the etiology of the 
veteran's current bilateral sensorineural hearing loss is 
also required.  This claim, therefore, must be remanded for 
further development.

Accordingly, this case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should determine if a VA 
audiological examination was conducted, 
as referenced by the VAMC treatment 
report dated March 28, 2002.

2.  A VA audiological examination should 
be administered.  The VA examiner should 
provide an opinion as to whether the 
veteran currently has a hearing loss 
disability, and, if so, whether it is 
related to service including the 
inservice findings or his occupational 
exposure.

If upon completion of the above action, the claims remain 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




